Exhibit 10.7

 

SUBORDINATION AND INTERCREDITOR AGREEMENT

This Subordination and Intercreditor Agreement is executed and delivered as of
September 27, 2017 (this "Agreement"), by and between Spring Forth Investments,
LLC, a Utah limited liability company (the “Subordinated Creditor”), and Hudson
Bay Master Fund Ltd., in its capacity as collateral agent for the Senior
Creditors (as defined below) (together with its successors and assigns in such
capacity, the "Senior Agent"), and is acknowledged by Great Basin Scientific,
Inc., a Delaware corporation (the “Borrower”).

Recitals:

A.Borrower and the investors listed on a schedule to the Securities Purchase
Agreements (collectively, the “Investors”; together with their respective
successors and assigns and the Senior Agent, collectively, the "Senior
Creditors"), are parties to one or more Securities Purchase Agreements, dated on
or about September 27, 2017 (as amended, restated, replaced, supplemented or
otherwise modified from time to time, each a “Securities Purchase Agreement”
and, collectively, the “Securities Purchase Agreements”), pursuant to which,
among other things, the Investors have agreed to purchase the Borrower’s senior
secured notes in the aggregate principal amount of up to $2,772,541.54
(collectively, as such notes may be amended, restated, replaced or otherwise
modified from time to time, the “Notes”).  

B.It is a condition precedent to the Investors consummating the transactions
contemplated by the Securities Purchase Agreements that (i) the Borrower
executes and delivers to the Senior Agent a Pledge and Security Agreement (the
"Pledge and Security Agreement") providing for the grant to the Senior Agent for
the benefit of the Investors of a security interest in all personal property of
the Borrower to secure all of the Borrower's obligations under the Securities
Purchase Agreements, the Notes and the other Transaction Documents (as defined
in the Securities Purchase Agreements) (such Transaction Documents, together
with the Securities Purchase Agreements, the Notes and the Pledge and Security
Agreement are hereby referred to herein collectively as the "Senior Agreements")
and (ii) the Subordinated Creditor executes and delivers this Agreement.

C.Borrower is obligated to the Subordinated Creditor under a Loan and Unit
Issuance Agreement, pursuant to which Borrower has issued to the Subordinated
Creditor a Promissory Note, dated July 18, 2014, in the amount of $500,000 (as
amended by an Amendment to Spring Forth Promissory Note dated July 18, 2016 and
an Amendment to Spring Forth Promissory Note dated July 18, 2017 and as
otherwise amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Spring Forth Note”; together with all other documents and
instruments executed in connection therewith, collectively, the "Subordinated
Agreements").

NOW THEREFORE, in order to induce the Investors to extend or to continue to
extend financial accommodations to Borrower from time to time under the
Securities Purchase Agreements, the Notes and the other Senior Agreements
executed in connection therewith, and in consideration of such financial
accommodations, the Subordinated Creditor agrees as follows:

1.

On the terms and subject to the conditions set forth in this Agreement, any and
all indebtedness, obligations and liabilities of Borrower to the Subordinated
Creditor, including, without limitation, principal, interest, costs, indemnities
and other amounts due under the Subordinated Agreements, whether direct or
indirect, absolute or contingent, joint or several, secured or unsecured, due or
to become due, now existing or later arising and whatever the amount and however
evidenced, together with all other sums due thereon and all costs of collecting
the same (collectively, the "Subordinated Indebtedness"), are subordinated, in
right of payment to any and all indebtedness, obligations and liabilities of
Borrower to the Senior Creditors, including, without limitation, principal,
interest, costs, indemnities and other

1

--------------------------------------------------------------------------------

 

amounts due under the Senior Agreements, whether direct or indirect, absolute or
contingent, joint or several, secured or unsecured, due or to become due, now
existing or later arising and whatever the amount and however evidenced,
together with all other sums due thereon and all costs of collecting the same
(including, without limitation, reasonable attorney fees) for which Borrower is
liable (collectively, the "Senior Indebtedness").

2.

The Subordinated Creditor will not ask for, demand, sue for, take or receive (by
way of voluntary payment, acceleration, set-off or counterclaim, foreclosure or
other realization on security, dividends in bankruptcy or otherwise), or offer
to make any discharge or release of, any of the Subordinated
Indebtedness.  Notwithstanding anything to the contrary, so long as the Senior
Agent has not furnished written notice to the Subordinated Creditor and the
Borrower that an “Event of Default” is continuing under the Senior Agreements
and stating that further payments upon the Subordinated Indebtedness are
thereafter prohibited, the Borrower may pay and the Subordinated Creditor may
accept and apply payment of all regularly scheduled principal, accrued interest,
fees and expenses payable pursuant to the terms of the Spring Forth Note, in
each case as in effect on the date hereof or as later amended in accordance with
this Agreement (collectively, “Permitted Payments”).  The Subordinated Creditor
shall not exercise any rights of subrogation or other similar rights with
respect to the Senior Indebtedness.

3.

So long as any Senior Indebtedness remains unpaid or any commitment to extend
credit in respect thereof remains outstanding, the Subordinated Creditor will
not exercise any of the Subordinated Creditor's rights in any collateral
securing the Subordinated Indebtedness that may at any time exist. All liens,
security interests and other rights of the Subordinated Creditor in any
collateral securing the Subordinated Indebtedness are hereby subordinated to all
liens, security interests and other rights of the Senior Creditors now or later
existing in any of the same collateral securing the Senior Indebtedness. The
Subordinated Creditor waives all rights to require the Senior Agent or the other
Senior Creditors to marshal the collateral for the Senior Indebtedness or any
other property the Senior Creditors may at any time have as security for the
Senior Indebtedness and waives all rights to require the Senior Creditors to
first proceed against any guarantor or other person before proceeding against
such collateral. The Subordinated Creditor shall not contest the validity,
priority or perfection of the Senior Agreements or the Senior Creditor's liens
on or security interest in any collateral securing the Senior Indebtedness. The
priorities of the Senior Creditors and the Subordinated Creditor in such
collateral shall be in accordance with this Agreement, regardless of whether the
Senior Creditors' security interest in or lien on such collateral is valid or
perfected, and regardless of the time, manner or order of perfection of any such
liens and security interests. The Senior Creditors may take action to foreclose
or otherwise realize upon, or protect their interest in, the collateral, in
accordance with its agreements with the Borrower, at any time, without the
consent of the Subordinated Creditor, and the Subordinated Creditor agrees not
to interfere in a manner which would defeat or otherwise inhibit the purpose of
this Agreement in connection therewith. So long as any part of the Senior
Indebtedness is outstanding or any commitment to extend credit in respect
thereof remains outstanding, if the Senior Creditors have agreed to release
their security interest in any of the collateral in connection with the
realization of any of its rights with respect to such collateral in any
commercially reasonable disposition, the Senior Creditors are hereby authorized
as the Subordinated Creditor’s attorney in fact to execute releases and
discharges of the Subordinated Creditor’s liens and security interests in such
collateral provided that the Senior Creditors are releasing or discharging the
Senior Creditors' security interest in such collateral as part of the same
transaction and provided that the Senior Creditors give the Subordinated
Creditor five (5) days prior written notice of such release during which such
five (5) day period the Subordinated Creditor does not sign and deliver to the
Senior Creditors any such releases and discharges. The subordination and
postponement in priority, operation and effect of the security interests of the
Subordinated Creditor shall have the same force and effect as though the
security interests of the

2

2

--------------------------------------------------------------------------------

 

Senior Creditors had attached and were perfected by filing or otherwise prior to
the time the security interests of the Subordinated Creditor attached and/or
were perfected.

4.

The Subordinated Creditor authorizes and empowers the Senior Creditors to
demand, enforce payment by legal proceedings, receive and give acquittances for
the Subordinated Indebtedness and to exercise all rights of the Subordinated
Creditor in any security now or later held for the Subordinated Indebtedness.
The Subordinated Creditor hereby agrees to mark its books of account and the
Subordinated Agreements in such a manner as shall be effective to give proper
notice of the effect of this Agreement.

The Subordinated Creditor will at its expense and at any time and from time to
time promptly execute and deliver all further instruments and documents and take
all further action that are necessary or that the Senior Creditors may
reasonably request in order to protect any right or interest granted or
purported to be granted hereunder or to enable the Senior Creditors to exercise
and enforce their rights and remedies hereunder and under the Senior Agreements.

If, while any Senior Indebtedness is outstanding or any commitment to extend
credit in respect thereof remains outstanding, any Insolvency Event involving
the Borrower or any of its subsidiaries shall occur, the Subordinated Creditor
shall duly and promptly take such action as the Senior Creditors may reasonably
request to collect any payment with respect to the Subordinated Indebtedness and
to file appropriate claims or proofs of claim in respect of the Subordinated
Indebtedness.  Upon the failure of the Subordinated Creditor promptly to take
any such action, which failure continues for a period in excess of three (3)
days, the Senior Creditors are hereby irrevocably authorized and empowered (each
in its own name or otherwise), but shall have no obligation, to demand, sue for,
collect and receive every payment or distribution referred to in respect of the
Subordinated Indebtedness and to file claims and proofs of claim and take such
other action as it may deem necessary or advisable for the exercise or
enforcement of any of the rights or interests of the Subordinated Creditor with
respect to the Subordinated Indebtedness.  

“Insolvency Event” means the Borrower or any of its subsidiaries shall have:

(a)applied for, consented to, or acquiesced in, the appointment of a trustee,
receiver, sequestrator or other custodian for it or any of its property, or made
a general assignment for the benefit of creditors;

(b)in the absence of such application, consent or acquiescence, permitted or
suffered to exist the appointment of a trustee, receiver, sequestrator or other
custodian for it or for a substantial part of its property, and such trustee,
receiver, sequestrator or other custodian shall not have been discharged within
30 days; or

(c)permitted or suffered to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of it, and, if any such case or proceeding was not
commenced by it, such case or proceeding shall have been consented to or
acquiesced in by it or shall have resulted in the entry of an order for relief
or shall have remained for 30 days undismissed.

5.

Except for Permitted Payments, should any payment, distribution or security or
proceeds from any such payment, distribution or security be received by the
Subordinated Creditor upon or with respect to the Subordinated Indebtedness
prior to the satisfaction in full of the Senior Indebtedness and the termination
of all commitments in respect thereof, the Subordinated Creditor shall
immediately deliver same to the Senior Agent, in the form received (except for
endorsement or assignment by the Subordinated Creditor where required by the
Senior Agent), for application to the Senior Indebtedness (whether or not then
due

3

3

--------------------------------------------------------------------------------

 

and in such order of maturity as the Senior Creditors elect) and, until so
delivered, the same shall be held in trust by the Subordinated Creditor as the
property of the Senior Creditors.

6.

The Subordinated Creditor represents, warrants and agrees that it has not made
or permitted to be made and shall not make or permit any assignment, transfer,
pledge, or disposition for collateral purposes or otherwise, of all or any part
of the Subordinated Indebtedness or any collateral or other security for the
Subordinated Indebtedness so long as this Agreement remains in effect unless (a)
the Senior Agent is given fifteen (15) business days' prior written notice of
such transfer or other assignment, (b) such transfer or other assignment is made
expressly subject to the terms of this Agreement and (c) the party that acquires
such interest to the Subordinated Indebtedness or such collateral or other
security executes and delivers a joinder to this Agreement in form and substance
acceptable to the Senior Agent and otherwise agrees to be bound by the terms
hereof.

7.

This Agreement constitutes a continuing agreement of subordination until all
Senior Indebtedness has been paid in full and all commitments of the Senior
Creditors to extend credit have been terminated. The Senior Creditors may
continue, in reliance on this Agreement, without notice to the Subordinated
Creditor, to lend monies, extend credit, modify, renew or make other financial
accommodations, to or for the account of Borrower. This Agreement and the
subordination of liens and indebtedness hereunder may not be revoked, rescinded,
conditioned or otherwise modified without the prior written consent of the
Senior Agent.

8.

The Subordinated Creditor shall indemnify the Senior Creditors against all
claims, damages, costs, and expenses, including, without limit, reasonable
attorneys' fees, incurred by the Senior Creditors in connection with any suit,
claim or action arising out this Agreement, except to the extent of the Senior
Creditors' gross negligence or willful misconduct determined by a final
non-appealable judgement of a court of competent jurisdiction.  

9.

The Subordinated Creditor delivers this Agreement based solely on the
Subordinated Creditor's independent investigation of (or decision not to
investigate) the financial condition of Borrower and is not relying on any
information furnished by the Senior Creditors. The Subordinated Creditor assumes
full responsibility for obtaining any further information concerning Borrower's
financial condition, the status of the Senior Indebtedness or any other matter
which the Subordinated Creditor may deem necessary or appropriate now or
later.  The Subordinated Creditor waives any duty on the part of the Senior
Creditors, and agrees that the Subordinated Creditor is not relying upon nor
expecting the Senior Creditors to disclose to the Subordinated Creditor any fact
now or later known by the Senior Creditors, whether relating to the operations
or condition of Borrower, the existence, liabilities or financial condition of
any guarantor of the Senior Indebtedness, the occurrence of any default with
respect to the Senior Indebtedness, or otherwise, notwithstanding any effect
such fact may have upon the Subordinated Creditor's risk or the Subordinated
Creditor's rights against Borrower. The Subordinated Creditor knowingly accepts
the full range of risk encompassed in this Agreement, which risk includes,
without limit, the possibility that Borrower may incur additional Senior
Indebtedness owing to the Senior Creditors after the financial condition of
Borrower, or its ability to pay Borrower's debts as they mature, has
deteriorated. The Subordinated Creditor acknowledges and agrees that the Senior
Creditors’ rights under this Agreement are not conditioned upon pursuit by the
Senior Creditors of any remedy the Senior Creditors may have against Borrower or
any other person or any other security. The absence of Borrower's signature at
the end of this Agreement shall in no way impair or affect the validity of this
Agreement.

10.

The Senior Creditors, in their sole discretion, without notice to the
Subordinated Creditor, may release, exchange, enforce and otherwise deal with
any security now or later held by the Senior Creditors for

4

4

--------------------------------------------------------------------------------

 

payment of the Senior Indebtedness or release any party now or later liable for
payment of the Senior Indebtedness without affecting in any manner the rights of
the Senior Creditors under this Agreement. The Subordinated Creditor
acknowledges and agrees that the Senior Creditors have no obligation to acquire
or perfect any lien on or security interest in any asset(s), whether realty or
personalty, to secure payment of the Senior Indebtedness, and the Subordinated
Creditor is not relying upon assets in which the Senior Creditors have or may
have a lien or security interest for payment of the Senior Indebtedness.  

11.

Notwithstanding any prior revocation, termination, surrender, or discharge of
this Agreement in whole or in part, the effectiveness of this Agreement shall
automatically continue or be reinstated in the event that any payment received
or credit given by the Senior Creditors in respect of the Senior Indebtedness is
returned, disgorged, or rescinded under any applicable state or federal law,
including, without limitation, laws pertaining to bankruptcy or insolvency, in
which case this Agreement, shall be enforceable against the Subordinated
Creditor as if the returned, disgorged, or rescinded payment or credit had not
been received or given by the Senior Creditors, and whether or not the Senior
Creditors relied upon this payment or credit or changed its position as a
consequence of it.  In the event of continuation or reinstatement of this
Agreement, the Subordinated Creditor agrees upon demand by the Senior Creditors
to execute and deliver to the Senior Creditors those documents which the Senior
Creditors determine are appropriate to further evidence (in the public records
or otherwise) this continuation or reinstatement, although the failure of the
Subordinated Creditor to do so shall not affect in any way the reinstatement or
continuation.    

12.

The Subordinated Creditor waives any right to require the Senior Creditors to:
(a) proceed against any person or property; (b) give notice of the terms, time
and place of any public or private sale of personal property security held from
Borrower or any other person, or otherwise comply with the provisions of
Sections 9-611 or 9-621 of the New York or other applicable Uniform Commercial
Code, as the same may be amended, revised or replaced from time to time; or (c)
pursue any other remedy in the Senior Creditors' power.  The Subordinated
Creditor waives notice of acceptance of this Agreement and presentment, demand,
protest, notice of protest, dishonor, notice of dishonor, notice of default,
notice of intent to accelerate or demand payment of any Senior Indebtedness, any
and all other notices to which the Subordinated Creditor might otherwise be
entitled, and diligence in collecting any Senior Indebtedness, and agrees that
the Senior Creditors may, once or any number of times, modify the terms of any
Senior Indebtedness, compromise, extend, increase, accelerate, renew or forbear
to enforce payment of any or all Senior Indebtedness, or permit the Borrower to
incur additional Senior Indebtedness, all without notice to the Subordinated
Creditor and without affecting in any manner the subordination of the
indebtedness and liens hereunder and the unconditional obligations of the
Subordinated Creditor under this Agreement.  So long as any Senior Indebtedness
remains unpaid or any commitment to extend credit in respect thereof remains
outstanding, the Subordinated Creditor shall not, without the prior written
consent of the Senior Agent, agree to any amendment, modification or supplement
to the Subordinated Agreements.

13.

The Subordinated Creditor acknowledges that the Senior Creditors have the right
to sell, assign, transfer, negotiate or grant participations or any interest in,
any or all of the Senior Indebtedness and any related obligations, including
without limitation this Agreement. In connection with the above, but without
limiting its ability to make other disclosures to the full extent allowable, the
Senior Creditors may disclose all documents and information which the Senior
Creditors now or later have or acquire relating to the Subordinated Creditor and
this Agreement, however obtained. The Subordinated Creditor further agrees that
the Senior Creditors may disclose such documents and information to the
Borrower.  The Subordinated Creditor further agrees that each Senior Creditor
may provide information relating to this Agreement or relating to the
Subordinated Creditor to such Senior Creditor's parent, affiliates,
subsidiaries, advisors and service providers (if any).

5

5

--------------------------------------------------------------------------------

 

14.

No waiver or modification of any of its rights under this Agreement shall be
effective unless the waiver or modification shall be in writing and signed by an
authorized representative on behalf of each of the Senior Creditors and the
Subordinated Creditor. Each waiver or modification shall be a waiver or
modification only with respect to the specific matter to which the waiver or
modification relates and shall in no way impair the rights or obligations of the
Senior Creditors or the Subordinated Creditor in any other respect.

15.

This Agreement shall bind and be for the benefit of the Subordinated Creditor,
and the Senior Creditors and their respective successors and assigns, and shall
be construed according to the laws of the State of New York, without regard to
conflict of laws principles.  If this Agreement is executed by two or more
persons, it shall bind each of them individually as well as jointly.

16.

The term "Borrower", as used in this Agreement, includes any person,
corporation, partnership or other entity which succeeds to the interests or
business of Borrower named above, and the terms "Senior Indebtedness" and
"Subordinated Indebtedness" include indebtedness of any successor Borrower to
the Senior Creditors and the Subordinated Creditor.

17.

The Subordinated Creditor agrees to reimburse the Senior Creditors, upon demand
for any and all costs and expenses (including, without limitation, court costs,
legal fees, and reasonable attorney fees whether inside or outside counsel is
used, whether or not suit is instituted and, if instituted, whether at the trial
or appellate level, in a bankruptcy, probate or administrative proceeding, or
otherwise) incurred in enforcing any of the duties and obligations of the
Subordinated Creditor under this Agreement.

18.

The Subordinated Creditor waives any defense against the enforceability of this
Agreement based upon or arising by reason of the application by Borrower of the
proceeds of any indebtedness for purposes other than the purposes represented by
Borrower to any Senior Creditor or the Subordinated Creditor or intended or
understood by the Senior Creditors or the Subordinated Creditor.

19.

The relative priorities of the security interests of the Senior Creditors and
the Subordinated Creditor in the collateral as set forth in this Agreement
control irrespective of the time, method or order of attachment or perfection of
the liens and security interests acquired by the parties in the collateral and
irrespective of the priorities as would otherwise be determined by reference to
the Uniform Commercial Code or other applicable laws. The Subordinated Creditor
shall not contest the validity, priority or perfection of the Senior Creditors’
security interest in the collateral (regardless of whether the Senior Creditors’
security interest in the collateral is valid or perfected). The priorities of
any liens or security interests of the parties in any property of the Borrower
other than the collateral are not affected by this Agreement and shall be
determined by reference to applicable law. The rights of the Senior Creditors
under this Agreement are in addition to, and not in substitution of, its rights
under any other subordination agreement with the Subordinated Creditor.   

20.

THE SUBORDINATED CREDITOR AND THE SENIOR AGENT ACKNOWLEDGE THAT THE RIGHT TO
TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH PARTY,
AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF
THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES
ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE
OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS AGREEMENT.

21.

EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL COURT OR NEW YORK STATE COURT SITTING IN THE

6

6

--------------------------------------------------------------------------------

 

CITY OF NEW YORK, BOROUGH OF MANHATTAN IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT, AND EACH PARTY HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH UNITED STATES FEDERAL COURT OR NEW YORK STATE COURT.  EACH PARTY
IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY COURT IN OR OF THE STATE OF NEW YORK BY THE DELIVERY
OF COPIES OF SUCH PROCESS TO SUCH PARTY AT ITS ADDRESSES SPECIFIED ON THE
SIGNATURE PAGES OR BY CERTIFIED MAIL DIRECTED TO SUCH ADDRESS OR SUCH OTHER
ADDRESS AS MAY BE DESIGNATED BY SUCH PARTY IN A NOTICE TO THE OTHER PARTIES THAT
COMPLIES AS TO DELIVERY WITH THE TERMS OF THE LAST PARAGRAPH OF THIS AGREEMENT.
NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF THE SENIOR CREDITORS TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR LIMIT THE RIGHT OF ANY THE
SENIOR CREDITORS TO BRING ANY SUCH ACTION OR PROCEEDING AGAINST THE SUBORDINATED
CREDITOR IN THE COURTS WITH SUBJECT MATTER JURISDICTION OF ANY OTHER
JURISDICTION. SUBORDINATED CREDITOR IRREVOCABLY WAIVES ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUCH SUIT OR PROCEEDING IN THE ABOVE DESCRIBED COURTS.

22.

Except as expressly provided otherwise in this Agreement, all notices and other
communications provided to any party hereto under this Agreement shall be in
writing and shall be given by personal delivery, by mail or by reputable
overnight courier and addressed or delivered to it at its address set forth on
signature pages hereto or at such other address as may be designated by such
party in a notice to the other parties that complies as to delivery with the
terms of this paragraph. Any notice, if personally delivered or if mailed and
properly addressed with postage prepaid and sent by registered or certified
mail, shall be deemed given when received or when delivery is refused; any
notice, if given to a reputable overnight courier and properly addressed, shall
be deemed given two (2) business days after the date on which it was sent,
unless it is actually received sooner by the named addressee.

23.

The Subordinated Creditor irrevocably consents to, and waives any default, event
of default, mandatory prepayment or liquidity event arising from the execution,
delivery and performance by the parties thereto of the Securities Purchase
Agreements, the Notes and the other Senior Agreements, and any security
interests and other transactions contemplated by any of the foregoing.  In
addition, notwithstanding anything to the contrary in the Subordinated
Agreements, the Subordinated Creditor hereby consents to the grant by the
Borrower of a security interest in, and lien on, the assets of the Borrower in
favor of the Senior Agent and the other Senior Creditors.

[Signature Page Follows]

 

7

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Subordinated Creditor and the Senior Agent have caused
this Agreement to be executed as of the date first written above.

 

 

SPRING FORTH INVESTMENTS, LLCSUBORDINATED CREDITOR'S ADDRESS:

 

 

11201 S Susan Drive

Name: David R. Spaffordstreet address

Title: Manager

SandyUtah84092          

citystatezip

 

 




 

 

[SIGNATURE PAGE TO SUBORDINATION AGREEMENT]

8

--------------------------------------------------------------------------------

 

 

 

 

HUDSON BAY MASTER FUND LTD.,SENIOR AGENT'S ADDRESS:

as collateral agent

 

 

Name:street address

Title:

            

citystatezip


 

 

[SIGNATURE PAGE TO SUBORDINATION AGREEMENT]

9

--------------------------------------------------------------------------------

 

BORROWER'S ACKNOWLEDGMENT

Great Basin Scientific, Inc. (the "Borrower") accepts notice of subordination
created by this Agreement and agrees that it will take no action inconsistent
with this Agreement and that, except with the prior written approval of the
Senior Creditors in accordance with the terms of the Securities Purchase
Agreements or otherwise as expressly permitted under the terms of the Agreement,
no payment or distribution shall be made by Borrower on or with respect to the
Subordinated Indebtedness, so long as this Agreement remains in effect.

GREAT BASIN SCIENTIFIC, INC.BORROWER'S ADDRESS

 

 

BY:2441 South 3850 West

Name: Ryan Ashtonstreet address

 

Title:PresidentSalt Lake CityUtah84120

citystatezip

 

 

 

 

Dated:  ______________________________, 2017

 

 

[SIGNATURE PAGE TO SUBORDINATION AGREEMENT]

10